       Case 2:20-cv-02021-MJH-MPK Document 8 Filed 05/18/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                       PITTSBURGH

MICHAEL ALLEN BROWN,                                )
                                                    )
                                                    )                  2:20-CV-02021-MJH
                 Plaintiff,                         )
                                                    )
        vs.                                         )
                                                    )
MICHAEL QUINN, PA STATE TROOPER;                    )
                                                    )
AND OFFICE OF DISTRICT ATTORNEY
OF FAYETTE COUNTY PA,

                 Defendants,

                                   MEMORANDUM ORDER

       This case has been referred to United States Chief Magistrate Judge Maureen P. Kelly for

pretrial proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and

Rule 72 of the Local Rules for Magistrate Judges.

       On April 23, 2021, the Magistrate Judge issued a Report and Recommendation, ECF No.

6, recommending that Michael Allen Brown’s Complaint, ECF No. 3, be dismissed for failure to

prosecute.    In particular, on January 27, 2021, the Magistrate Judge entered a Deficiency Order

requiring Mr. Brown to file, on or before March 1, 2021, USM 285 Service forms, Notice and

Request for Waiver of Service of Summons forms, and Consent to Jurisdiction of Magistrate

Judge form. ECF No. 4. Having filed none of the foregoing, the Magistrate Judge issued an

Order to Show Cause requiring Mr. Brown to explain why he failed to comply with the

Deficiency Order and informing Mr. Brown that the failure to respond may result in dismissal of

this action for failure to prosecute. ECF No. 5. The Order to Show Cause required Mr. Brown

to respond by April 8, 2021. Id. Mr. Brown did not respond, and the Magistrate Judge issued

the within Report and Recommendation. ECF No. 6.
       Case 2:20-cv-02021-MJH-MPK Document 8 Filed 05/18/21 Page 2 of 2




       Mr. Brown was advised that written objections to the Report and Recommendation were

due by May 7, 2021, and for non-ECF filers, such as Mr. Brown, Objections were due by May

10, 2021. No objections were filed.

       Accordingly, after de novo review of the pleadings and the documents in the case,

together with the Report and Recommendation, the following order is entered:

       AND NOW, this 18th day of May, 2021, it is hereby ORDERED as follows:

       The Magistrate Judge’s Report and Recommendation, ECF No. 6, dated April 23, 2021,

is adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s Complaint is dismissed for failure to

prosecute. The Clerk shall mark this case CLOSED.

                                            By the Court:

                                            ____________________________________
                                            Marilyn J. Horan
                                            United States District Judge

cc:    Michael Allen Brown
       516 Greene Street
       Brownsville, PA 15417
